DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Wilhelm on 03/15/2021.

The application has been amended as follows: 

Please replace the current set of claims with the following set of claims:
1. 	A computer-implemented method comprising:
receiving, by a computing device, from a user while a video clip is playing, one or more preferences of the user for the video clip, wherein the video clip includes one main branch and one or more genre branches, each genre branch having one or more segments, each segment of a genre branch corresponding with a segment of the main branch, wherein each segment of a genre branch is an alternative version of the corresponding segment of the main branch segment;

selecting the one or more segments of the video clip from the one or more branches based upon, at least in part, matching the highest user preference with the one or more branches of the video clip, wherein the one or more segments of the video clip are selected while the video clip is playing and at a time the user is going to watch; and
composing the video clip based upon, at least in part, the one or more user preferences, wherein the composing of the video clip includes replacing at least one segment of the main branch of the video clip with at least one segment of the one or more segments of the video clip from the one or more genre branches associated with a particular genre.

2. 	(cancelled) 

3.	 The computer-implemented method of claim 1 wherein at least a portion of the main branch of the video clip is immutable.

4.	 The computer-implemented method of claim 1 wherein the one or more user preferences include one or more genres.

5. 	(cancelled) 

6.	 The computer-implemented method of claim 1 further comprising updating the one or more user preferences while the video clip is playing.

7. 	The computer-implemented method of claim 1 wherein each segment includes metadata, wherein the metadata includes a name of the one or more branches associated with a respective segment and a timestamp of the respective segment.

8. 	A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising:
receiving, from a user while a video clip is playing, one or more preferences of the user for the video clip, wherein the video clip includes one main branch and one or more genre branches, each genre branch having one or more segments, each segment of a genre branch corresponding with a segment of the main branch, wherein each segment of a genre branch is an alternative version of the corresponding segment of the main branch segment;
matching a highest user preference with the one or more branches of the video clip, wherein each of the one or more branches is associated with a particular genre and includes one or more segments of the video clip;
selecting the one or more segments of the video clip from the one or more branches based upon, at least in part, matching the highest user preference with the one or more branches of the video clip, wherein the one or more segments of the video clip are selected while the video clip is playing and at a time the user is going to watch; and
composing the video clip based upon, at least in part, the one or more user preferences, wherein the composing of the video clip includes replacing at least one segment of the main 

9. 	(cancelled) 

10.	 The computer program product of claim 8 wherein at least a portion of the main branch of the video clip is immutable.

11.	The computer program product of claim 8 wherein the one or more user preferences include one or more genres.

12. 	(cancelled) 

13.	The computer program product of claim 8 further comprising updating the one or more user preferences while the video clip is playing.

14.	The computer program product of claim 8 wherein each segment includes metadata, wherein the metadata includes a name of the one or more branches associated with a respective segment and a timestamp of the respective segment.

15.	A computing system including one or more processors and one or more memories configured to perform operations comprising:
receiving, from a user while a video clip is playing, one or more preferences of the user for the video clip, wherein the video clip includes one main branch and one or more genre branches, each genre branch having one or more segments, each segment of a genre branch corresponding with a segment of the main branch, wherein each segment of a genre branch is an alternative version of the corresponding segment of the main branch segment;
matching a highest user preference with the one or more branches of the video clip, wherein each of the one or more branches is associated with a particular genre and includes one or more segments of the video clip;
selecting the one or more segments of the video clip from the one or more branches based upon, at least in part, matching the highest user preference with the one or more branches of the video clip, wherein the one or more segments of the video clip are selected while the video clip is playing and at a time the user is going to watch; and
composing the video clip based upon, at least in part, the one or more user preferences, wherein the composing of the video clip includes replacing at least one segment of the main branch of the video clip with at least one segment of the one or more segments of the video clip from the one or more genre branches associated with a particular genre.

16. 	(cancelled) 

17.	The computing system of claim 15 wherein at least a portion of the main branch of the video clip is immutable.

18.	The computing system of claim 15 wherein the one or more user preferences include one or more genres.

19.	The computing system of claim 15 further comprising updating the one or more user preferences while the video clip is playing.

20.	The computing system of claim 15 wherein each segment includes metadata, wherein the metadata includes a name of the one or more branches associated with a respective segment and a timestamp of the respective segment.


Allowable Subject Matter

Claims 1, 3-4, 6-8, 10-11, 13-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1, claim 8 and claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nordhagen (US 10528631) teaches “Media Data Presented With Time-Based Metadata”.
Hou et al (US 2018/0014077) teaches “Methods and Systems for Generating and Providing Program Guides and Content”.
Durham et al (US 2018/0288478) teaches “Aggregated Stress Monitoring to Guide User Interaction”.
Abecassis (US 2013/0343721) teaches “Playing a Video Presentation with Playback Functions”.
Lavie (US 2020/0077142) teaches “Systems and Methods for Providing to a User a Personalized Viewing Experience of a Content Item”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421